~ Case 2: 714900 -E.No.,.370 ~ filed 06/2 20 PagelD.3705- Page +-6f2—_—____
2449008 tmp aca Stodem ev by rian Edward Rodi nan
Cage No. RI AT- Cr odGG- NEN=| J
Sume a, Zo26

To_all the vickms and thar families of m

criminal acts. : 8

- howe spent zo plus Years reflecting on og

dacisions., Words omn& achens that haue led me

this. )

< Can hot take lack the phusical pain, emohonal- ne er

mental anguish and financial loss I have Caused you buf
Pray every dave for those. aduarsily aKected bu muy

poor choices omd) destructive activrty, te be com-

Horted by the Rimighty , -

CT often Comtemp ale. on all the dounage, and hurt

iC Gin KES ONS! ble for, and what your's Lines ome like

| foecause. oF me, the nighimares, cmulety ord ar I

have installed in Your hearts ews) minds because of

ire hemous crimes agains You.

TD realize your lives wait not, Amn) howe not been

Phe. Sanne, dus to mu transgression acaunst you, one)

petition Gop to ease your Pan. The trauma, sufor

pnd sleepless nights T caused you Solks - Wan s |

heavily on my hear+ ond) m ind’, amd pray that 2

Nou com someday forgive me, ond be edole to move

lon Lor Your lives.

I Know the harm I caused You , anw® how +

hag aMecteQ me is nothing compared Lo What r+has done

te Your lives. IT haw accepted kespons\bility, for my

me

 
Case 2

97-cr-O0066-WFN ECF No. 370 filed 06/23/20 PagelD.3706 Page 2 of 2

leriminal conduct, but only hepe for closure. ome)

re Pair io You lke |

. Ae lona oe hues will p you Rnd) healing

In YOU hearts, minds and . you ond your
Families.

I hear and feel your pain and sufier ing from reading
Nour Victim statements, but I could nat know whee
lou. go Through on a day ly basis, but L Puree beseech
your forgiveness, ond? molare far closure in your
inward being.

Please Know TL wish & could take tose mom~
Wmendts back that caused You Se much, pain Ones)
Kukering but I cannot. Please I entreat you

to considur and occept my apology amd) Nour

truly owned douply So a, Lom.

This prower ts for all the viens oF yn criminal
acts In Spoken, WA, te Northwest ond Americas
The heavenly Father bless you and Keep you | may
Gop maka Hic-faee Shing, upon you, The LoRD

ee up His courtenancé Upon you Cun give you

FPeace . Amen
| Respectfully submitted on,
Tune 21, 2020, oy,

ee ee
Brian Edward adiga in

 

oo
Nictims Tmpact Stadement by Brian Edward Rahigan
